DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second component” (many claims) must be shown, or in this case, labeled clearly to show their structural distinction within the system, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 16 and 20, there is a lack of proper antecedent basis in these claims. Claim 20 refers to the step of “activating” but there is not positive recitation of an activating step in independent claim 16. Examiner suggests amending claim 16 to recite --perforating charge, activating a binary energetic in the perforating gun utilizing the shock waves-- in order to positively recite the method step and thus properly rely on this step in dependent claim 20. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu US Patent Application Publication 2003/0037692 hereinafter referred to as Liu.
	Regarding claims 1, 16, 17, and 20,  Liu discloses a perforating gun (see Figure 20) comprising a charge tube (150) and a carrier tube (140) further comprising perforating charge (180) and first and second components (aluminum and ferric oxide) that are mixable after detonation [0149] to form molten aluminum that reacts with water in the gun to generate a second reaction [0099, 0101, 0170].
	Regarding claims 3 and 5, Liu further discloses wherein the first and/or second component are contained in the charge tube (located in shape charges (20) which are in the charge tube and the carrier tube as shown on Figure 20).
	Regarding claims 6 and 10, Liu further discloses a fill body (20) divided into segments (via liners 11 and 15 for example) wherein the first component is in the first section ((12) is the first component). Regarding claim 10, see components rejected above as well.
	Regarding claims 11 and 12, see the rejections of claims 3 and 5 above. 
	Regarding claim 13, the first and second components as claimed are disclosed in [0099, 0101].
	Regarding claim 14, Liu further discloses a groove (40) in which a detonation cord (160) is disposed [0170].
claim 15, Liu further discloses a cavity for housing or portion of the charge cases (as shown on Figure 20).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pratt et al US Patent Application Publication 2009/0183916 teaches a perforating gun that generates a secondary reaction caused by shock waves within the gun (via (30) or (50) - see Figure 5) but Pratt fails to teach wherein there are two materials that are kept separate and then mixed because of the shock waves.
Baker et al WO 2018/034671 teaches detonating a shape charge and then detonating a secondary charge which would decrease drawdown but the secondary reaction is caused by electric means and not because of the shock waves.
Bell et al US Patent Application Publication 2010/0132945 teaches a common perforating gun that relies on two distinct materials and mixing them to create a secondary reaction but this reaction happens in the perforation tunnel instead of inside the perforating gun as required by the claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARA SCHIMPF/Primary Examiner, Art Unit 3672